Case: 10-41325     Document: 00511668794         Page: 1     Date Filed: 11/17/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                        November 17, 2011
                                     No. 10-41325
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

RAQUEL GONZALEZ-LOPEZ,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 1:10-CR-746-2


Before REAVLEY, SMITH, and PRADO, Circuit Judges.
PER CURIAM:*
        Raquel Gonzalez-Lopez was indicted for conspiring to bring aliens into the
United States at a place other than a designated checkpoint, transport aliens in
the United States, and inducing aliens to come to the United States. She was
also indicted on two counts of bringing or attempting to bring an alien into the
United States. The jury convicted Gonzalez-Lopez on the conspiracy count and
one of the counts of attempting to bring an alien into the United States. The
district court sentenced Gonzalez-Lopez to 40 months in prison on the conspiracy

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 10-41325    Document: 00511668794      Page: 2   Date Filed: 11/17/2011

                                  No. 10-41325

count and 12 months in prison on the other count, with the terms to be served
concurrently.
      On appeal, Gonzalez-Lopez argues that there was insufficient evidence to
sustain the conspiracy count because there was no evidence connecting her to
any alien entering the United States at any point other than a designated point
of entry. In Griffin v. United States, 502 U.S. 46, 47-48, 60 (1991), the Supreme
Court held that a general guilty verdict on a multiple-object conspiracy may
stand even if the evidence is insufficient to sustain a conviction on one of the
charged objects. Contrary to her argument, Gonzalez-Lopez’s conviction may be
sustained if there is sufficient evidence to support any of the objects of the
conspiracy. See United States v. Mauskar, 557 F.3d 219, 229 (5th Cir. 2009).
      The second object of the conspiracy was to transport illegal aliens.
Gonzalez-Lopez has abandoned any challenge to the sufficiency of the evidence
supporting the conspiracy to transport aliens by failing to brief the issue. See
United States v. Scroggins, 599 F.3d 433, 446-47 (5th Cir.) (deeming claims not
pressed on appeal as abandoned), cert. denied, 131 S. Ct. 158 (2010). Even if this
issue were not deemed abandoned, the evidence presented at trial is sufficient
to sustain the conviction. See United States v. Green, 293 F.3d 886, 895 (5th Cir.
2002).
      Gonzalez-Lopez argues that the district court erred in allowing hearsay
evidence that an alien crossed into the United States at a place other than
designated checkpoint. We review Confrontation Clause challenges de novo,
subject to harmless error review. United States v. Alvarado-Valdez, 521 F.3d
337, 341 (5th Cir. 2008). Gonzalez-Lopez argues that admission of the evidence
was not harmless because it was the only evidence to support the conspiracy
count as it related to bringing aliens into the United States at a place other than
a designated checkpoint. As discussed above, the conspiracy could have been
and was proved by evidence of another object of the multiple-object conspiracy.



                                        2
   Case: 10-41325   Document: 00511668794     Page: 3   Date Filed: 11/17/2011

                                 No. 10-41325

Any error that may have occurred was harmless because the evidence in
question was insignificant in the context of the entire prosecution.
      AFFIRMED.




                                       3